Citation Nr: 1825962	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1967 to January 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In October 2016, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of the hearing is of record.

In March 2017, the Board remanded the above issue to obtain additional records and a VA examination. Updated records were obtained by the Agency of Original Jurisdiction (AOJ) in April 2017, and a VA examination and opinion was obtained in May 2017.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


VETERAN'S CONTENTIONS

The Veteran's allergic rhinitis is currently rated as 10 percent disabling. He claims that this rating does not accurately reflect the severity of his disability. Specifically, he asserts that his rhinitis causes him difficulty with outdoors activities, such as cutting the grass and playing outside with his grandchildren. He asserts that he cannot breathe through the right side of his nose, and it causes him to choke on his food. He asserts that his rhinitis prevents him from going out as much as he would like, especially during warmer months when the air is filled with pollen and other organic matter.
FINDINGS OF FACT

1. At an October 2009 VA examination, the examiner noted no nasal polyps.

2. At an October 2016 hearing before the Board, the Veteran testified that the October 2009 VA examiner had told him at the examination that the Veteran had at least one nasal polyp.

3. At a May 2017 VA examination, the examiner noted no nasal polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's allergic rhinitis is currently rated under Diagnostic Code 6522. Under that code, a rating in excess of 10 percent requires allergic or vasomotor rhinitis with polyps. Although the Veteran alleged that the October 2009 VA examiner told him that he found at least one polyp during the examination, the examination record does not reflect such a finding, and the absence of polyps was corroborated by the May 2017 VA examination. The examiners' opinions are competent, credible, and entitled to significant weight. In addition, although the Veteran is competent to report a diagnosis, the Board affords more weight to the October 2009 examiner's contemporaneous report than to the Veteran's subsequent recollection. Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran has not had nasal polyps at any point during the claim period. To the extent that the Veteran believes he is entitled to a higher rating on account of his difficulties with outdoors activities, breathing, and eating, the Board finds that these difficulties are accounted for in the already assigned 10 percent rating which is based upon difficulty breathing.  See Doucette v. Shulkin, 28 Vet. App. at 369-70 (finding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environmnent, as these are the effects that VA's audiometric tests are designed to measure).

Because the preponderance of the evidence weighs against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A rating in excess of 10 percent for allergic rhinitis is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


